DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-12,14,15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (KR 20180009030 A).
 	For claim 9, Lee discloses a wearable vented non-pinching pet shoe device, comprising: 
a main body (figs. 4-5, the shoe including refs. 10,30, the bottom sole thickness); 
an upper body (10); 
a sole (either ref. 30 or the bottom thickness that is continuous with ref. 10, or both ref. 30 and the bottom thickness); 
a plurality of holes (any two or more of holes 15) for ventilation (functional recitation to which the holes of Lee can and does performed the intended function of ventilation); and 
a plurality of holes (any two or more of holes 15 not considered for ventilation holes) for touching (functional recitation to which the holes of Lee can and does performed the intended function for touching; for example, depending on the pet foot size, the nails or part of the foot can protrude out and touch a surface, does not have to be the ground but any surface, since “ground surface is not claimed”; also, one can interpret “touching” as because there are holes, the owner of the pet can touch the pet foot from these holes, since the claimed limitation merely stated “for touching”); 
wherein said main body comprises said upper body and said sole (main body is the whole shoe); 
wherein said upper body comprises a shape suitable for partially covering a dog's paw (such is the design of the shoe); 
wherein said upper body comprises a partial bottom surface (partial bottom due to the curved shape of the shoe for the front and rear, thus, not complete having a bottom surface that touches the ground surface) and a front edge (fig. 5, edge of ref. 10 meeting ref. 30);
wherein said sole comprises a shape suitable for partially covering a dog's paw complementary to said upper body (such is the design of the shoe); 
wherein said sole comprises a rear edge (fig. 5, edge of ref. 30 that meets with ref. 10); and 
wherein said front edge of said upper body is attached to said rear edge of said sole (fig. 5, the line where ref. 30 meets ref. 10).  
For claim 10, Lee discloses the invention of claim 9, and further discloses wherein said upper body further comprises a thickness (fig. 4); wherein said sole further comprises a thickness (fig. 4); wherein said plurality of holes for ventilation comprise a plurality of openings (any two or more of ref. 15, say on the left side) through said thickness of said upper body; 3wherein said plurality of holes for touching comprise a plurality of openings (any two or more of ref. 15, say on the right side) through said thickness of said upper body; and wherein said thickness of said sole is relatively thicker than said thickness of said upper body (fig. 4 shows the sole being thicker than the upper body).  
For claim 11, Lee teaches the invention of claim 10, and further teaches wherein said upper body further comprises a notched opening (12); and wherein said notched opening allows said upper body to be flexed for ease of wearing and removing the pet shoe device.  
For claim 12, Lee teaches the invention of claim 11, and further teaches a closure mechanism (strap and VELCRO of Lee); wherein said closure mechanism attaches across said notched opening of said upper body (fig. 5 of Lee); and wherein said closure mechanism limits said upper body from flexing to prevent removing the pet shoe device (such is the function of the closure mechanism).  
For claim 14, Lee teaches the invention of claim 12, and further teaches a non-pinching design (Lee’s shoe is a slip on, thus, there is no pinching).  
For claim 15, Lee teaches the invention of claim 12, and further teaches a breakaway design (the VELCRO feature is a breakaway design).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (as above) in view of Krottinger (US 20070039566 A1).
For claim 1, Lee teaches a wearable vented non-pinching pet shoe device, comprising: 
a main body (figs. 4-5, the shoe including refs. 10,30, the bottom sole thickness); 
an upper body (10); 
a sole (either ref. 30 or the bottom thickness that is continuous with ref. 10, or both ref. 30 and the bottom thickness); 
a plurality of holes (any two or more of holes 15) for ventilation (functional recitation to which the holes of Lee can and does performed the intended function of ventilation); and 
a plurality of holes (any two or more of holes 15 not considered for ventilation holes) for touching (functional recitation to which the holes of Lee can and does performed the intended function for touching; for example, depending on the pet foot size, the nails or part of the foot can protrude out and touch a surface, does not have to be the ground but any surface, since “ground surface is not claimed”; also, one can interpret “touching” as because there are holes, the owner of the pet can touch the pet foot from these holes, since the claimed limitation merely stated “for touching”); 
wherein said main body comprises said upper body and said sole (main body is the whole shoe); 
wherein said upper body comprises a shape suitable for partially covering a dog's paw (such is the design of the shoe); 
wherein said upper body comprises a bottom surface (fig. 4, any surface at the bottom area) and a lower edge (fig. 4, any edge that is lower than the topmost edge);
wherein said sole comprises a shape suitable for partially covering a dog's paw complementary to said upper body (such is the design of the shoe); 
wherein said sole comprises an upper edge (figs. 4-5, any edge that is upper from the lower most edge); and 
wherein said lower edge of said upper body is attached to said upper edge of said sole (fig. 5, the line where ref. 30 meets ref. 10).  
 	However, Lee is silent about wherein said upper body comprises an open bottom surface. 
 	Krottinger teaches a wearable vented non-pinching pet shoe device comprising upper body (14) comprises an open bottom surface (para. 0032, the sole is not one-piece integral with the upper, for they are two-piece structure and there are free edges for both members to be sewn together as in a typical shoe). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the upper body of Lee be comprised of an open bottom surface as taught by Krottinger, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177,179.	
Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as modified by Krottinger as applied to claim 1 above, and further in view of Byun (KR 20180007985 A).
 	For claim 2, Lee as modified by Krottinger teaches the invention of claim 1, and further teaches wherein said upper body further comprises a thickness (fig. 4); wherein said sole further comprises a thickness (fig. 4); wherein said plurality of holes for ventilation comprise a plurality of openings (15) through said thickness of said upper body; and 1wherein said thickness of said sole is relatively thicker than said thickness of said upper body (fig. 4). 
However, Lee as modified by Krottinger is silent about wherein said plurality of holes for touching comprise a plurality of openings through said thickness of said sole. 
Byun teaches a wearable vented non-pinching pet shoe device comprising plurality of holes for touching (fig. 2; also, functional recitation to which the holes of Lee can and does performed the intended function for touching; for example, depending on the pet foot size, the nails or part of the foot can protrude out and touch a surface, does not have to be the ground but any surface, since “ground surface is not claimed”; also, one can interpret “touching” as because there are holes, the owner of the pet can touch the pet foot from these holes, since the claimed limitation merely stated “for touching”) comprise a plurality of openings through a thickness of a sole (20). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a plurality of openings through the thickness of the sole as taught by Byun of the shoe device of Lee as modified by Krottinger in order to provide further ventilation to the lower surface of the paw of the pet. 
For claim 3, Lee as modified by Krottinger and Byun teaches the invention of claim 2, and further teaches wherein said upper body further comprises a notched opening (12 of Lee); and wherein said notched opening allows said upper body to be flexed for ease of wearing and removing the pet shoe device (such is the function of the notch).  
For claim 4, Lee as modified by Krottinger and Byun teaches the invention of claim 3, and further teaches a closure mechanism (strap and VELCRO of Lee); wherein said closure mechanism attaches across said notched opening of said upper body (fig. 5 of Lee); and wherein said closure mechanism limits said upper body from flexing to prevent removing the pet shoe device (such is the function of the closure mechanism).  
For claim 5, Lee as modified by Krottinger and Byun teaches the invention of claim 4, but is silent about a handed design, wherein said handed design is invertible.  In addition to the above, Krottinger teaches a handed design, wherein said handed design is invertible (para. 0035, left and right shoes are identical). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the shoe device of Lee as modified by Krottinger and Byun be of a handed design, wherein said handed design is invertible as further taught by Krottinger in order to accommodate all four paws of a pet. 
For claim 6, Lee as modified by Krottinger and Byun teaches the invention of claim 4, and further teaches a non-pinching design (Lee’s shoe is a slip on, thus, there is no pinching).  
For claim 7, Lee as modified by Krottinger and Byun teaches the invention of claim 4, and further teaches a breakaway design (the VELCRO feature is a breakaway design).  
 	For claim 8, Lee as modified by Krottinger and Byun teaches the invention of claim 4, but is silent about a thermoplastic material of construction.  In addition to the above, Krottinger teaches a thermoplastic material of construction (para. 0027). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the shoe device of Lee as modified by Krottinger and Byun be made out of thermoplastic material as further taught by Krottinger, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice (thermoplastic is a notoriously well-known material for use in shoes).  In re Leshin, 125 USPQ 416. 
Claims 13,16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (as above) in view of Krottinger (as above).
 	For claim 13, Lee teaches the invention of claim 12, but is silent about a handed design, wherein said handed design is invertible.  As stated in the above, Krottinger teaches a handed design, wherein said handed design is invertible (para. 0035, left and right shoes are identical). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the shoe device of Lee be of a handed design, wherein said handed design is invertible as further taught by Krottinger in order to accommodate all four paws of a pet.
	For claim 16, Lee teaches the invention of claim 12, but is silent about a thermoplastic material of construction.  As stated in the above, Krottinger teaches a thermoplastic material of construction (para. 0027). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the shoe device of Lee be made out of thermoplastic material as further taught by Krottinger, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice (thermoplastic is a notoriously well-known material for use in shoes).  In re Leshin, 125 USPQ 416.
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (as above) in view of Byun (KR 20180007985 A).
 	For claim 17, Lee teaches a wearable vented non-pinching pet shoe device, comprising: 
a main body (figs. 4-5, the shoe including refs. 10,30, the bottom sole thickness); 
 	a plurality of holes (any two or more of holes 15) for ventilation (functional recitation to which the holes of Lee can and does performed the intended function of ventilation); and 
a plurality of holes (any two or more of holes 15 not considered for ventilation holes) for touching (functional recitation to which the holes of Lee can and does performed the intended function for touching; for example, depending on the pet foot size, the nails or part of the foot can protrude out and touch a surface, does not have to be the ground but any surface, since “ground surface is not claimed”; also, one can interpret “touching” as because there are holes, the owner of the pet can touch the pet foot from these holes, since the claimed limitation merely stated “for touching”); 
wherein said main body further comprises an upper cover (10), a toe cover (30), and a lower cover (the bottom thickness that is continuous with ref. 10 as shown in fig. 4); 
wherein said upper cover further comprises a lower edge (fig. 4, any edge that is lower than the topmost edge) and a front edge (fig. 4, any edge that is in the front);
wherein said toe cover further comprises an upper rear edge (figs.4-5, any edge that is in the upper area) and a lower rear edge (figs. 4-5, any edge that is in the lower area); 
wherein said lower cover further comprises an upper edge (fig. 4, edge of the bottom thickness that thins out to meet ref. 10) and a front edge (fig. 4, edge of the bottom thickness that is in the front) wherein said lower edge of said upper cover is attached to said upper edge of said lower cover (fig. 4, the meeting area of ref. 10 and the bottom thickness); 
wherein said front edge of said upper cover is attached to said upper rear edge of said toe cover (fig. 5, the line meeting between ref. 30 and ref. 10); 
wherein said front edge of said lower cover is attached to said lower rear edge of said toe cover (fig. 4, the bottom thickness meets with the lower rear edge of toe cover 30); 
wherein said upper cover further comprises a thickness (fig. 4); 
wherein said toe cover further comprises a thickness (fig. 4); 
wherein said lower cover further comprises a thickness (fig. 4); 
5wherein said plurality of holes for ventilation comprise a plurality of openings (any two of ref. 15, for example, on the left side) through said thickness of said upper cover. 
However, Lee is silent about wherein said plurality of holes for touching comprise a plurality of openings through said thickness of said lower cover.  
As stated in the above, Byun teaches a wearable vented non-pinching pet shoe device comprising plurality of holes for touching (fig. 2; also, functional recitation to which the holes of Byun can and does performed the intended function for touching; for example, depending on the pet foot size, the nails or part of the foot can protrude out and touch a surface, does not have to be the ground but any surface, since “ground surface is not claimed”; also, one can interpret “touching” as because there are holes, the owner of the pet can touch the pet foot from these holes, since the claimed limitation merely stated “for touching”) comprise a plurality of openings through a thickness of a sole or lower cover (20). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a plurality of openings through the thickness of the sole as taught by Byun of the shoe device of Lee in order to provide further ventilation to the lower surface of the paw of the pet.
For claim 18, Lee as modified by Byun teaches the invention of claim 17, and further teaches a closure mechanism (strap and VELCRO of Lee); wherein said upper cover further comprises a notched opening (12 of Lee); wherein said notched opening allows said upper body to be flexed for ease of wearing and removing the pet shoe device wherein said closure mechanism attaches across said notched opening of said upper cover (such is the function of the notched opening); and wherein said closure mechanism limits said upper cover from flexing to prevent removing the pet shoe device (such is the function of the closure mechanism).  
For claim 19, Lee as modified by Byun teaches the invention of claim 18, but is silent about wherein said thickness of said toe cover is relatively thicker than said thickness of said upper cover and said lower cover.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the thickness of the toe cover of Lee as modified by Byun be relatively thicker than the thickness of the upper cover and the lower cover of Lee as modified by Byun, depending on the degree of support and wear-and-tear in various areas of the shoe based on the pet’s weight and activity level, since a mere change in size or shape of a component is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 
For claim 20, Lee as modified by Byun teaches the invention of claim 18, but is silent about wherein said thickness of said toe cover is equal to said thickness of said lower cover and relatively thicker than said thickness of said upper cover. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the thickness of the toe cover of Lee as modified by Byun be equal to the thickness of the lower cover of Lee as modified by Byun and relatively thicker than the thickness of the upper cover of Lee as modified by Byun, depending on the degree of support and wear-and-tear in various areas of the shoe based on the pet’s weight and activity level, since a mere change in size or shape of a component is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Response to Arguments
Applicant's arguments filed 9/9/2022 have been fully considered but they are not persuasive.
Applicant argued that Byun claims, at best, a "perforated" sole or the implementation of a "sweat hole", and the figures in that disclosure imply a plurality of holes are placed throughout the bottom of the shoe and around its lower perimeter. These holes, though, are necessarily distinct from the "holes for touching" used herein. This functional distinction is significant in that the size, shape, and composition of the openings in the bottom of either shoe must necessarily differ so as to achieve their claimed purposes, and thus the two components cannot be considered functionally identical or obvious variations of one another since their claimed purposes are completely opposite to one another.

In response to applicant's argument that Byun has a different intended use for his holes in that it is for “sweat hole”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
	See MPEP § 2114 which states:

		A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ 2nd 1647

		Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than functions.  In re Danly, 120 USPQ 528, 531.

		Apparatus claims cover what a device is not what a device does.  Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528.

	As set forth in MPEP § 2114, a recitation in a claim to the material or article worked upon does not serve to limit an apparatus claim. The intended use of an apparatus is not a relevant limitation with respect to the patentability of the structure defined in an apparatus claim. In re Yanush, 477 F.2d 958, 959, 177 USPQ 705,706 (CCPA 1973). 
	Even though Byun has a different intention for his holes in the sole, it is, nevertheless, can performed the function of being holes for touching, for the claimed limitation is broad. For example, depending on the pet foot size, the nails or part of the foot can protrude out and touch the ground surface or a surface.  The surface does not have to be the ground but any surface, since “ground surface is not claimed”.  As stated, even if ground surface is being claimed, the pet’s nails or claws can protrude outward through the holes and touch the ground. 

In addition, one can interpret “touching” as in there are holes, the owner of the pet can touch the pet foot from these holes, since the claimed limitation merely stated “for touching”. 
	Furthermore, applicant has not provided any detail on these holes for touching because the specification does not state the size of these holes that would allow touching. As stated above, it would depend on the pet size, thus, the nails or claws can protrude outward and touch the surface. 
Applicant argued that Lee, on the other hand, does not even disclose any holes on the bottom of its show device. Lee discusses a shoe intended to protect a pet wearer from the environment while allowing for "ventilation" and specifies "one or a plurality of ventilation holes may be formed on one side of the shoe body" and "[t]he bottom of the shoe main body may further include a shoe sole that is harder than the shoe main body." At no point does Lee discuss placing holes on the bottom or sole of the shoe because, as with Byun above, the intent of the holes therein is for ventilation only of a shoe meant for isolation from the pet's environment. Therefore, the bottom of the shoe cannot have holes in it. The only figure showing holes in the Lee disclosure supports that the holes are meant
to be in the sides of the shoe and not on the bottom of the shoe. As such, it would not be appropriate to cite Lee to reject Claims 10 through 16.

	In response to applicant's arguments against the references individually (here Lee), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Byun was relied on for the holes on the bottom or sole, thus, applicant’s argument against Lee not teaching this feature is irrelevant.  Please see the examiner’s response above for Byun.
Applicant argued that Applicant, then, refers back to the present specification noting, specifically, paragraph [0058] wherein it states "[i]n any embodiment the wearable vented non-pinching pet shoe device may comprise a handed design inasmuch as a single shoe may represent a left shoe or a right shoe. In such an embodiment the device may further comprise a reversible design so that a left shoe may be inverted into a right shoe, and vice-versa, without affecting the function of the selected embodiment." By this statement Applicant is describing that some embodiments of the present device may comprise a "left shoe" and a "right shoe" and that these shoes can actually be inverted, they can be turned inside-out so that, for example, the interior surface of a "left shoe" becomes the exterior surface of a "right shoe", and both shoes will still retain the same functionality and appearance. Even though the Krottinger shoes are not reversible, the purpose of the claim in the present application is to identify that the shoes herein are designed such that they can be actually inverted. Krottinger is silent as to whether or not it's shoes can be inverted, though based on the description in the specification and the figures themselves it would not be reasonable to conclude that such a feature was intended there. As such, it would not be appropriate to cite Krottinger to reject Claims 13 and 16.

	The examiner respectfully disagrees with applicant’s stating that para. 0058 teaches the shoe can be turned inside-out the interior surface of a "left shoe" becomes the exterior surface of a "right shoe", and both shoes will still retain the same functionality and appearance. While para. 0058 states “inverted”, the definition of inverted merely means to turn upside down, to reverse in position, order, direction, or relationship (www.dictionary.com). Applicant can be his own lexicographer, thus, if applicant uses a terminology with a general given meaning as in the word inverted, applicant must specifically explain that applicant’s usage of “inverted” to mean to turn inside out where the interior surface of a "left shoe" becomes the exterior surface of a "right shoe". Applicant has not provided such definition for what applicant meant for inverted, thus, based on para. 0058, one cannot interpret such definition for inverted as to turn inside out where the interior surface of a "left shoe" becomes the exterior surface of a "right shoe”. 
	In addition, even if the inverted is for turning inside out where the interior surface of a "left shoe" becomes the exterior surface of a "right shoe”, it does not make sense or even necessary to do so because, as best understood, applicant’s shoe is made to accommodate both left or right foot, thus, why would one even want to turn the shoe inside out? If the shoe is worn on the left foot, then why not just take the shoe and put it on or invert on the right foot because the shoe is “universal” to both left and right? 
	Furthermore, even if this inverted or inside out occurs in the invention, it is not shown in the drawings. There are many questions that may arise since there is no drawings how this inversion can be performed. For example, what is to become of the strap 108 and strap receiver 110 because it appears from figs. 1-3 that these elements are mounted on the outside of the shoe. When the user inverts the shoe inside out, how are the strap and strap receiver used or function because would it not protrude inside, thus, would be uncomfortable for the pet? Thus, even if one was to read para. 0058 as stated by applicant, further information or explanation would be necessary to understand how or why one would want to perform such inversion when the shoe is already universal to both left and right foot, and if so, what or how other elements of the shoe be inverted. 
 	Thus, based on lack of explanation in the specification, it is deemed that “inverted” is broadly understood as the shoe is reversible design in that the left shoe can be inverted to the right side of the foot and become right shoe, which is what Krottinger teaches. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/Primary Examiner, Art Unit 3643